ACCEPTED
                                                                                                     14-14-00384-cv
                                                                                    FOURTEENTH COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               9/21/2015 8:16:22 AM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK


                                      PAUL WEBB, P.C.
                                        ATTORNEYS AT LAW
                                       221 NORTH HOUSTON STREET               FILED IN
                                          WHARTON, TEXAS 77488         14th COURT OF APPEALS
                                                                           HOUSTON, TEXAS
         PAUL WEBB                                                      TELEPHONE: 532-5331
    VINCENT L. MARABLE III                                             9/21/2015  8:16:22
                                                                          AREA CODE   979 AM
         AMY ROD *                                                     CHRISTOPHER       A. PRINE
                                                                        FACSIMILE: 532-2902
                                                                                 Clerk
   * BOARD CERTIFIED - FAMILY LAW                                           WRITER’S EMAIL:
TEXAS BOARD OF LEGAL SPECIALIZATION                                    trippmarable@sbcglobal.net




                                       September 21, 2015




Mr. Christopher A. Prine, Clerk                                                   VIA E-FILE
Fourteenth Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002


         RE:       No. 14-14-00384-CV; Ajaz R. Siddiqui, Najeeb Siddiqui, and Suncoast
                   Environmental and Construction, Inc. v. Farhan S. Qureshi and Syed Khalid
                   Ali; In the Fourteenth Court of Appeals, Houston. Texas


Dear Mr. Prine:


       Notice of setting for oral submission by the Fourteenth Court of Appeals, as to the
above numbered and styled case, is hereby acknowledged and of the submission date for
oral argument on Thursday, October 8, 2015, at 2:00 p.m. Oral argument on behalf of
Appellants Ajaz R. Siddiqui, Najeeb Siddiqui and Suncoast Environmental and
Construction, Inc. will be presented by Vincent Lee Marable III.
Mr. Christopher A. Prine, Clerk
September 21, 2015
Page 2




                                        Sincerely,


                                        /s/ Vincent Lee Marable III
                                        Vincent L. Marable III
                                        Attorney for Appellants Ajaz R. Siddiqui, Najeeb
                                        Siddiqui and Suncoast Environmental and
                                        Construction, Inc.


VLM:sc


cc:   Mr. Lawrence G. Dunbar
      Dunbar Harder, PLLC
      One Riverway, Suite 1800
      Houston, Texas 77056
      (via e-file)

      Mr. James E. Bradley
      Bradley Law Firm
      5718 Westheimer, Suite 1525
      Houston, Texas 77057
      (via e-file)

      Mr. Peter Kelly
      Mr. Kirk Pittard
      Kelly, Durham & Pittard, L.L.P.
      1005 Heights Blvd.
      Houston, Texas 77008
      (via e-file)

      Mr. Ted A. Cox
      Ted A. Cox, P.C.
      1225 W. 34th Street
      Houston, Texas 77018
      (via e-file)